 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

FILED

MAY 21 2619

CLERK, U.S. DISTRI
EASTERN DISTRICT OF GAL IpGENIA
BY.
—— serra
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case N:2:18-CR-0125-JAM

Plaintiff, ORDER
TO FILE UNDER SEAL
vs. DEFENDANT’S SENTENCING

DOMINIC RAYMOND OROZCO,

)
)
)
)
)
) MEMORANDUM - SUPPLEMENTAL
)
)
Defendant. )
)

 

Upon Defendant DomINIc RaymMonpD Orozco’s motion and good cause

appearing,

IT IS HEREBY ORDERED THAT THE Clerk of the Court will file
under seal his Sentencing Memorandum - Supplemental pursuant to
Fed.R.Crim.Proc. 49.1, Local Rule 140(a), Fed.R.Evid. 501, and
Judicial Conference Policy on Privacy and Public Access to
Electronic Case Files (3/2008).

Dated: £-20- 20(7

 

LA

J A MENDEZ [ D
nYted States District Court Judge

 

U.S. v. Dominic Raymond Orozco 1 Order to File Under Seal Defendant’s
Sentencing Memorandum - Supplemental

 

 
